                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RONALD PATTERSON,                                  Case No.19-cv-00147-JSC
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF SERVICE
                                                  v.
                                   9

                                  10       C. ALAPISCO, et al.,
                                                        Defendants.
                                  11

                                  12                                             INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff, a California prisoner, filed this pro se civil rights complaint under 42 U.S.C. §

                                  14   1983 against two correctional officers at the California Training Facility.1 Plaintiff’s application

                                  15   to proceed in forma pauperis is granted in a separate order. For the reasons explained below, the

                                  16   complaint is ordered served upon Defendants.

                                  17                                        STANDARD OF REVIEW

                                  18            Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  20   1915A(a). The Court must identify cognizable claims or dismiss the complaint, or any portion of

                                  21   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  22   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  23   § 1915A(b). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901

                                  24   F.2d 696, 699 (9th Cir. 1990).

                                  25            Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the

                                  27
                                       1
                                  28    Plaintiff consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. §
                                       636(c). (ECF No. 1 at 8.)
                                   1   statement need only give the defendant fair notice of what the . . . . claim is and the grounds upon

                                   2   which it rests.” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted). Although to

                                   3   state a claim a complaint “does not need detailed factual allegations, . . . a plaintiff’s obligation to

                                   4   provide the grounds of his entitle[ment] to relief requires more than labels and conclusions, and a

                                   5   formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations must

                                   6   be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   7   127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A complaint must proffer “enough facts to

                                   8   state a claim for relief that is plausible on its face.” Id. at 1974.

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  10   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                  11   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  12   42, 48 (1988).
Northern District of California
 United States District Court




                                  13                                              LEGAL CLAIMS

                                  14           Plaintiff alleges that Defendants harassed him and other African-American inmates based

                                  15   upon their race. Specifically, Defendants are alleged to have only searched the cells of African-

                                  16   American inmates upon smelling marijuana smoke. When liberally construed, these allegations

                                  17   state a cognizable claim for the violation of Plaintiff’s Equal Protection rights. Plaintiff’s

                                  18   allegation that Defendant Alapisco destroyed his personal property and required him to submit to a

                                  19   urine test in retaliation for his requesting to speak to a supervisor, when liberally construed, statesa

                                  20   cognizable claim under the First Amendment.

                                  21                                               CONCLUSION

                                  22           1.       The Clerk shall issue a summons and Magistrate Judge jurisdiction consent form

                                  23   and the United States Marshal shall serve, without prepayment of fees, the summons, Magistrate

                                  24   Judge jurisdiction consent form, a copy of the complaint with attachments, and a copy of this

                                  25   order on Correctional Officer C. Alapisco and Correctional Officer J. Nunez at the California

                                  26   Training Facility in Soledad, California.

                                  27           The Clerk shall also mail a courtesy copy of the Magistrate Judge jurisdiction consent

                                  28   form, the complaint with all attachments and a copy of this order to the California Attorney
                                                                                            2
                                   1   General’s Office.

                                   2          2.       Defendants shall complete and file the Magistrate Judge jurisdiction consent form

                                   3   within the deadline provided on the form. He shall also file an answer in accordance with the

                                   4   Federal Rules of Civil Procedure.

                                   5          3.       To expedite the resolution of this case:

                                   6                   a. No later than 91 days from the date this order is issued, Defendants shall file a

                                   7          motion for summary judgment or other dispositive motion. The motion shall be supported

                                   8          by adequate factual documentation and shall conform in all respects to Federal Rule of

                                   9          Civil Procedure 56, and shall include as exhibits all records and incident reports stemming

                                  10          from the events at issue. If Defendants believes this case cannot be resolved by summary

                                  11          judgment, they shall so inform the Court prior to the date the summary judgment motion is

                                  12          due. All papers filed with the Court shall be promptly served on Plaintiff.
Northern District of California
 United States District Court




                                  13                   b. At the time the dispositive motion is served, Defendants shall also serve, on a

                                  14          separate paper, the appropriate notice required by Rand v. Rowland, 154 F.3d 952, 953-954

                                  15          (9th Cir. 1998) (en banc). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012).

                                  16                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with the

                                  17          Court and served upon Defendants no later than 28 days from the date the motion is filed.

                                  18          Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is provided

                                  19          to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc).

                                  20                   d. Defendants shall file a reply brief no later than 14 days after the opposition is

                                  21          filed.

                                  22                   e. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  23          hearing will be held on the motion unless the Court so orders at a later date.

                                  24          5.       All communications by Plaintiff with the Court must be served on Defendants or

                                  25   their counsel once counsel has been designated, by mailing a true copy of the document to

                                  26   Defendants or their counsel.

                                  27          6.       Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  28   No further Court order under Federal Rule of Civil Procedure 30(a)(2) is required before the
                                                                                          3
                                   1   parties may conduct discovery.

                                   2          7.      It is Plaintiff's responsibility to prosecute this case. Plaintiff must keep the Court

                                   3   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                   4   Change of Address.” He also must comply with the Court's orders in a timely fashion. Failure to

                                   5   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   6   Civil Procedure 41(b). Reasonable requests for an extension of a deadline will be allowed upon a

                                   7   showing of good cause if the request is filed prior to the deadline.

                                   8          IT IS SO ORDERED.

                                   9   Dated: January 30, 2019

                                  10

                                  11                                                         JACQUELINE SCOTT CORLEY
                                  12                                                         United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
                                   1                         NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If Defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do to oppose a motion for summary judgment. Generally,

                                   6   summary judgment must be granted when there is no genuine issue of material fact--that is, if

                                   7   there is no real dispute about any fact that would affect the result of your case, the party who asked

                                   8   for summary judgment is entitled to judgment as a matter of law, which will end your case. When

                                   9   a party you are suing makes a motion for summary judgment that is properly supported by

                                  10   declarations (or other sworn testimony), you cannot simply rely on what your complaint says.

                                  11   Instead, you must set out specific facts in declarations, depositions, answers to interrogatories, or

                                  12   authenticated documents, as provided in Rule 56(e), that contradict the facts shown in Defendant's
Northern District of California
 United States District Court




                                  13   declarations and documents and show that there is a genuine issue of material fact for trial. If you

                                  14   do not submit your own evidence in opposition, summary judgment, if appropriate, may be

                                  15   entered against you. If summary judgment is granted, your case will be dismissed and there will be

                                  16   no trial.

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        RONALD PATTERSON,
                                   7                                                        Case No. 19-cv-00147-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        C. ALAPISCO, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on January 30, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Ronald Patterson ID: F24930
                                       Correctional Training Facility
                                  20   P.O. Box 689
                                       Soledad, CA 93960
                                  21

                                  22
                                       Dated: January 30, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          6
